
	
		II
		110th CONGRESS
		1st Session
		S. 1371
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a program to award innovation prizes to
		  individuals and entities for researching and developing innovative
		  technologies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reward Innovation in America
			 Act.
		2.DefinitionsIn this Act:
			(1)Administering
			 entityThe term administering entity means an entity
			 with which the Secretary enters into an agreement under section 4(e).
			(2)CompetitionThe
			 term competition means a competition for an innovation prize under
			 the program described in section 4(a).
			(3)Innovation
			 prizeThe term innovation prize means a prize
			 awarded to a participant who wins a competition.
			(4)ParticipantThe
			 term participant means an individual or entity that participates
			 in a competition.
			(5)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			3.National
			 Innovation Prizes Board
			(a)EstablishmentThere
			 is established in the Department of Commerce a National Innovation Prizes Board
			 (referred to in this Act as the Board).
			(b)PurposesThe
			 purposes of the Board are as follows:
				(1)To develop and
			 administer the program described in section 4(a).
				(2)To select the
			 research topics for competitions.
				(3)To establish the
			 rules of the competitions and the criteria for winning innovation
			 prizes.
				(4)To determine the
			 amount of the innovation prize for each competition.
				(5)To certify the
			 winners of the competitions.
				(6)To determine the
			 annual funding requirement for each competition.
				(c)Membership
				(1)Number of
			 membersThe Secretary shall determine the number of members of
			 the Board.
				(2)ChairThe
			 Secretary, or a designee of the Secretary, shall serve as Chair of the
			 Board.
				(3)Members
					(A)From Federal
			 agenciesThe Secretary may appoint the heads of Federal agencies
			 to serve as full members of the Board on a permanent basis.
					(B)Non-Federal
			 membersThe Secretary may appoint to the Board individuals who
			 are not officers or employees of the Federal Government and who have national
			 reputations in the private sector, policy sector, or academic
			 institutions.
					(4)Terms
					(A)In
			 generalExcept as provided in subparagraph (B), a member of the
			 Board shall serve for a term of 3 years.
					(B)Initial
			 termsThe initial terms of members described in paragraph (3)(B)
			 shall be staggered.
					(5)VacanciesA
			 member of the Board described in paragraph (3)(B) appointed to fill a vacancy
			 occurring other than by the expiration of a term shall be appointed for the
			 remainder of the term of the former member.
				(6)StatusExcept
			 as provided in paragraph (7), a member described in paragraph (3)(B) shall not
			 be deemed to be an officer or employee of the United States for purposes of the
			 laws or regulations of the United States.
				(7)Travel
			 expensesA member described in paragraph (3)(B) shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for employees of the Federal Government under subchapter I of chapter 57 of
			 title 5, United States Code.
				4.Innovation
			 prizes program
			(a)In
			 generalThe program described in this subsection means a program
			 of competitions to award innovation prizes to eligible individuals and entities
			 to advance the research, development, and commercial application of innovative
			 technologies.
			(b)Eligible
			 individuals and entities
				(1)In
			 generalThe term eligible individual or entity
			 includes an individual, university, or small or large business that complies
			 with the requirements of paragraph (2).
				(2)RequirementsAn
			 eligible individual or entity—
					(A)shall have
			 complied with such eligibility requirements for participation in a competition
			 as the Board may establish and publish in the Federal Register under subsection
			 (d)(2);
					(B)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States;
					(C)in the case of an
			 individual, whether participating in the program singly or in a group, shall be
			 a citizen of, or an alien lawfully admitted for permanent residence in, the
			 United States; and
					(D)may not
			 be—
						(i)a
			 Federal entity, such as a federally funded research and development center or a
			 government-owned, contractor-operated laboratory;
						(ii)a
			 Federal employee acting within the scope of employment; or
						(iii)an employee of
			 a national laboratory acting within the scope of employment.
						(3)Consultation
			 with Federal employeesAn individual or entity shall not be
			 deemed ineligible under this subsection because such individual or entity used
			 Federal facilities or consulted with Federal employees during a competition if
			 such facilities and employees are made available to all individuals and
			 entities participating in the competition on an equitable basis.
				(c)Development of
			 program
				(1)PlanNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 shall prepare and submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology of the
			 House of Representatives a plan for implementing the program described in
			 subsection (a) that includes—
					(A)a description of
			 how the research topics for competitions and the criteria for awarding the
			 innovation prizes will be determined;
					(B)the terms and
			 conditions of the competitions;
					(C)the time frame
			 for the award of innovation prizes; and
					(D)a description of
			 the plans of the Secretary to partner with nonprofit organizations or Federal
			 agencies to sponsor competitions or to outsource administration of competitions
			 to nonprofit organizations under subsection (e).
					(2)Innovation
			 prizesIn developing the plan under paragraph (1), the Secretary
			 shall include the following requirements:
					(A)CategoriesThere
			 shall be 2 categories of innovation prizes as follows:
						(i)21st century
			 innovation prizes21st Century Innovation Prizes shall be awarded
			 in multiple competitions in different research areas. The amount of each 21st
			 Century Innovation Prize award may not exceed $2,000,000.
						(ii)Innovate
			 America grand challenge prizes
							(I)In
			 generalInnovate America Grand Challenge Prizes shall be awarded
			 in large, highly complex, and expensive competitions that—
								(aa)are
			 held every 2 to 4 years; and
								(bb)address research
			 objectives well beyond the current state of the art and that are intended to
			 become integral to major changes in complex socio-technological systems.
								(II)Amount of
			 awardThe amount of each Innovate America Grand Challenge Prize
			 award shall be $5,000,000 or more, but not more than $30,000,000.
							(B)AwardsThe
			 Board shall determine the amount of each innovation prize for each competition
			 and may elect to award only a first place prize or to award first, second, and
			 third place prizes.
					(d)Advertising and
			 notice to participants
				(1)AdvertisingThe
			 Board shall advertise each competition widely to encourage broad participation
			 in each competition, including by individuals, universities (including
			 historically Black colleges and universities and other institutions serving
			 minorities), and large and small businesses (including businesses owned or
			 controlled by socially and economically disadvantaged persons).
				(2)Federal
			 Register noticeThe Board shall announce each competition by
			 publishing in the Federal Register a notice that includes the subject of the
			 competition, the duration of the competition, the eligibility requirements for
			 participation in the competition, the process for participants to register for
			 the competition, the amount of the innovation prize, and the criteria for
			 awarding the innovation prize.
				(e)Administering
			 competitionsThe Board may enter into an agreement with a
			 private, nonprofit organization to administer competitions. The duties of the
			 administering entity under the agreement shall include—
				(1)advertising
			 competitions and the results of competitions;
				(2)raising funds
			 from private entities and individuals to pay for administrative costs of
			 competitions and to contribute to cash innovation prizes;
				(3)working with the
			 Board to develop the criteria for selecting winners in competitions, based on
			 goals provided by the Secretary;
				(4)determining, in
			 consultation with the Board, the appropriate amount of each innovation prize to
			 be awarded;
				(5)selecting judges
			 for competitions using criteria developed in consultation with the Board;
			 and
				(6)preventing the
			 unauthorized use or disclosure of the intellectual property, trade secrets, and
			 confidential business information of participants.
				(f)Funding
				(1)Funding
			 sources
					(A)In
			 generalInnovation prizes awarded under the program described in
			 subsection (a) shall consist of—
						(i)funds authorized
			 to be appropriated under section 6; and
						(ii)any funds raised
			 by the administering entity under subsection (e)(2).
						(B)Federal
			 agenciesThe Secretary may accept funds from other Federal
			 agencies for innovation prizes.
					(2)Funding from
			 other entities
					(A)In
			 generalThe Board is
			 authorized to enter into agreements with other entities, including
			 corporations, nonprofit organizations, and other government agencies, to offer
			 joint innovation prizes if—
						(i)the
			 joint innovation prize supports the purposes of this Act;
						(ii)the entity
			 offering additional funds agrees to deposit the funds into a designated escrow
			 account; and
						(iii)the Board
			 retains full authority over the competition and the awarding of the cash
			 innovation prizes.
						(B)Prohibition on
			 special consideration in return for donationsThe Secretary may
			 not give any special consideration to any private sector entity or individual
			 in return for a donation to the administering entity to fund a
			 competition.
					(3)Announcement of
			 innovation prizes contingent on funding
					(A)In
			 generalThe Secretary may not publish the notice in the Federal
			 Register required by subsection (d)(2) until all the funds necessary to pay the
			 innovation prize have been appropriated or committed in writing.
					(B)Increases in
			 amount of innovation prizeThe Secretary may increase the amount
			 of an innovation prize after an initial announcement is made under subsection
			 (d)(2) if—
						(i)notice of the
			 increase is published in the Federal Register; and
						(ii)the funds needed
			 to pay the amount of the increase have been appropriated or committed in
			 writing.
						(g)Liability
				(1)Waiver of
			 liability
					(A)In
			 generalThe Secretary may require participants to waive claims
			 against the Federal Government and the administering entity (except claims for
			 willful misconduct) for any injury, death, damage, or loss of property,
			 revenue, or profits arising from participation in a competition.
					(B)NoticeThe
			 Secretary shall give notice of any waiver required under subparagraph (A) in
			 the notice published in the Federal Register under subsection (d)(2).
					(C)ExceptionThe
			 Secretary may not require a participant to waive claims against the
			 administering entity arising out of the unauthorized use or disclosure by the
			 administering entity of the intellectual property, trade secrets, or
			 confidential business information of the participant.
					(2)Liability
			 insurance
					(A)RequirementsA
			 participant shall be required to obtain liability insurance or demonstrate
			 financial responsibility, in amounts determined by the Secretary, for claims
			 by—
						(i)a
			 third party for death, bodily injury, or property damage or loss resulting from
			 an activity carried out in connection with participation in a competition;
			 and
						(ii)the Federal
			 Government for damage or loss to Government property resulting from
			 participation in a competition.
						(B)Federal
			 government insuredThe Federal Government shall be named as an
			 additional insured under an insurance policy required under subparagraph (A). A
			 registered participant shall be required to agree to indemnify the Federal
			 Government against third party claims for damages arising from or related to
			 participation in a competition.
					(h)Intellectual
			 property
				(1)Prohibition on
			 the Government acquiring intellectual property rightsThe Federal Government may not gain an
			 interest in intellectual property developed by a participant for a
			 competition.
				(2)LicensesThe
			 Federal Government may negotiate a license for the use of intellectual property
			 developed by a participant for a competition.
				5.ReportNot later than one year after the date of
			 the enactment of this Act, and annually thereafter, the Secretary shall submit
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Science and Technology of the House of Representatives a report
			 describing the activities of the program described in section 4(a),
			 including—
			(1)a description of
			 the methods used to select the research topics of competitions and the amounts
			 of the innovation prizes;
			(2)a discussion of
			 the features of competitions that contribute to the success or lack of success
			 of the competitions;
			(3)the number of
			 participants involved in the competitions;
			(4)the amount of
			 private funds contributed to the program and the sources of such funds;
			(5)the effect of the
			 program on public awareness of innovation; and
			(6)the effect of the
			 program on the public image of the Department of Commerce.
			6.Authorization of
			 appropriations
			(a)In
			 general
				(1)AwardsThere
			 are authorized to be appropriated to the Secretary to carry out the provisions
			 of this Act—
					(A)for each of
			 fiscal years 2008 through 2012, $5,000,000 for awards described in section
			 4(c)(2)(A)(i); and
					(B)for fiscal year
			 2008, $30,000,000 for awards described in section 4(c)(2)(A)(ii).
					(2)AdministrationIn
			 addition to the amounts authorized to be appropriated under paragraph (1),
			 there are authorized to be appropriated to the Secretary for each of fiscal
			 years 2008 through 2012 $750,000 for the administrative costs of carrying out
			 this Act.
				(b)Carryover of
			 fundsFunds appropriated to carry out the provisions of this Act
			 shall remain available until expended.
			
